      Case 4:20-cv-00206-JRH-CLR Document 5 Filed 08/31/20 Page 1 of 1



                  IN THE UNITED    STATES DISTRICT   COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                             SAVAI^AH DIVISION




JACK NEELY,


      Plaintiff,

vs.

                                               Case No. CV420-206
JOEL FOBES, Tybee Island Interim
Police Chief, in his official
capacity, CHRISTOPHER WHITE, in
his individual capacity, and
ANTHONY ERRATO, in his individual
capacity,

      Defendants.




                                   ORDER


      The captioned case was filed in this Court on August 28, 2020.

Upon review, I have determined that I must recuse myself from the

case.    Accordingly, IT IS ORDERED that this case is hereby referred

to the Honorable      J.   Randall Hall, Chief    Judge of the Southern

District    of   Georgia,    for   plenary    disposition    and   possible

reassignment

            SO ORDERED, this 3/          day of August 2020.



                                    WILLIAM T. MOORE, JR.
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
